Citation Nr: 0110600	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for coronary artery disease 
due to nicotine addiction.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from May 1958 to 
April 1960.  The claim giving rise to the current appeal was 
received by the RO on June 3, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO denied service connection for coronary artery 
disease based on nicotine addiction.  The veteran appealed 
and appeared before the undersigned member of the Board for a 
hearing in Washington, 
D.C., in February 2001.  

By rating decision of August 1999, the RO denied secondary 
service connection for a left knee disorder.  The veteran was 
notified of the denial by letter of September 13, 1999.  The 
veteran did not file a notice of disagreement to the 
September 1999 denial of secondary service connection for a 
left knee disorder and that issue is not before the Board for 
appellate consideration at this time.  


REMAND

The veteran contends that he developed coronary artery 
disease because of nicotine dependence which began during his 
military service and that a grant of service connection is 
warranted for coronary artery disease as a result.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

In addition, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger 
VA's duty to assist (thus superceding the decision in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

As the veteran's claim for a tobacco-related disability was 
filed on or before June 9, 1998, service connection may be 
established in two ways.  If a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, service 
connection may be established without reference to section 
38 C.F.R. § 3.310(a) which provides for "secondary service 
connection."  If, however, the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, and the veteran 
developed nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. 
§ 3.310.  See VAOPGCPREC 2-93; VAOPGCPREC 19-97.

In the present case, the veteran has not shown that his 
current coronary artery disease is a direct result of tobacco 
use in service.  The veteran has argued that he became 
nicotine dependent during service and his continued smoking 
was the cause of his currently demonstrated coronary artery 
disease.  Following a complete review of the claims folder, 
the Board finds that a remand is warranted for further 
development of the record.

As the record is currently developed, the veteran has a 
diagnosis of coronary artery disease.  The veteran has 
related that he did not smoke prior to his period of military 
service and became addicted to cigarettes in service when 
they were given out free or at low cost.  The veteran has 
submitted lay statements from his brother and sister-in-law 
to support his assertion that he did not smoke before his 
period of military service.

At his Board hearing in February 2001, the veteran testified 
that he did not smoke before he went into the military.  He 
reported that they were given free cigarettes in basic 
training and later bought them at a reduced rate at the PX.  
The veteran indicated that he started smoking because there 
was nothing else to do with his free time and everyone just 
started smoking.  After his discharge from service, the 
veteran increased his smoking and continued smoking for a 
total of twenty two years before he quit in 1982.  The 
veteran said that he enjoyed smoking and only quit because he 
was experiencing pain in his heart and chest when walking and 
running.  He was treated for high blood pressure and thought 
he had a heart attack in 1973.  At the time that he stopped 
smoking in 1982, the veteran was taking medication for 
hypertension.  The veteran indicated that two doctors, Dr. 
Grove, a private physician, and Dr. Kataria, a VA physician, 
both indicated that his coronary heart disease had been 
caused by his years of cigarette smoking.  No medical opinion 
from either of these physicians is of record.

The claims folder contains documentation that the veteran is 
in receipt of disability benefits from the Social Security 
Administration.  The Court has held that in such instances, 
and with regard to the issue before the Board on appeal, the 
medical records underlying the award of Social Security 
Disability benefits must be obtained and reviewed by VA.  
Massors v. Derwinski, 2 Vet.App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

Subsequent to the veteran's February 2001 Board hearing, he 
submitted a list of physicians who had treated him for high 
blood pressure between 1973 and 1992 when he had his heart 
attack.  Specifically, the veteran identified Paul Simon, 
M.D., in Philadelphia, Pennsylvania (retired from practice in 
1976); Frederick Stutman, M.D., in Philadelphia, 
Pennsylvania; Harry Goldberg, M.D., in Havertown, 
Pennsylvania (retired from practice in 1985); Ciriacao G. 
Bongaloa, M.D., in Dover Delaware; Victorino DeJesus, M.D., 
in Millsboro, Delaware; Vinod Kataria, M.D., in Millsboro, 
Delaware (left his practice in Delaware after 1993, but his 
report was indicated to be in the veteran's social security 
records); and David S. Grubb, M.D., in Wilmington, Delaware.  
The RO has not had an opportunity to obtain the veteran's 
treatment records from any of these health care providers.

Insofar as there are private medical records and records from 
the Social Security Administration which have not been 
associated with the claims folder, and in light of the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000, the Board finds it appropriate to remand this 
case for further action.  Specifically, the RO should obtain 
the veteran's treatment records from Dr. Kataria and Dr. 
Grove, the physicians whom he maintains have provided a nexus 
between his current coronary artery disease and nicotine 
addition which began in service.  Thereafter, the veteran 
should be afforded an appropriate VA examination to determine 
the nature and likely etiology of the veteran's coronary 
artery disease and whether it was caused by nicotine 
addiction which began during the veteran's military service.  
The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could well 
result in the denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include records 
from the Social Security Administration and the complete 
treatment records from Dr. Kataria, the veteran's 
cardiologist, and the other identified treatment providers 
submitted to the Board by the veteran in March 2001.  In 
particular, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain a complete copy 
of the veteran's treatment records from 
Dr. Kataria and Dr. Grove, the physicians 
whom the veteran indicates have linked 
his coronary artery disease to nicotine 
addiction which began during his military 
service.  All records obtained should be 
associated with the claims folder.

2.  With respect to the list of treatment 
providers submitted by the veteran after 
his February 2001 Board hearing, the RO 
should obtain a complete copy of all 
treatment records from the identified 
health care providers set forth in the 
body of the remand, and associate them 
with the claims folder.  If the records 
are not received, the RO should inform 
the appellant and tell him that he can 
procure them.

3.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

4.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination.  
The purpose of the examination is to 
identify the nature and etiology of the 
veteran's coronary artery disease.  All 
clinical findings should be reported in 
detail.  Following review of the entire 
claims file, to include a copy of this 
REMAND, and examination of the veteran, 
the physician is specifically requested 
to provide a medical opinion as to (a) 
whether it is at least as likely as not 
that the veteran's current coronary 
artery disease is a direct result of 
tobacco use during service or is 
otherwise related to any incident of 
military service, or whether it is 
related to other causes; and (b) whether 
it is at least as likely as not that any 
current coronary artery disease had its 
origin in tobacco use subsequent to 
service, and the veteran developed 
nicotine dependence during service which 
led to continued tobacco use after 
service.  The complete rationale for all 
opinions expressed should be provided.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for coronary artery 
disease based on nicotine addition, on 
the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

6.  If the benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


